AMENDED ORDER
RICHARD L. WILLIAMS, District Judge.
Upon reconsideration of the order of March 26, 1987 and the opinion of this Court published at 655 F.Supp. 1454 (E.D. Va.1987) and with the consent of the defendants, the Court hereby AMENDS that order to DENY plaintiffs motion to strike the defendants’ demand for a jury trial insofar as the motion relates to the issues of whether the defendants violated the Fair Labor Standards Act and, if so, how much is owed in back wages to the affected employees. However, the Court GRANTS the plaintiff’s motion insofar as it relates to the issuance of an injunction barring any further violations of the Fair Labor Standards Act and to the questions of whether to award liquidated damages, and the actual amount of liquidated damages awarded. Accordingly, the order of March 26, 1987 and the accompanying opinion are hereby AMENDED to make clear that the issue of whether to award liquidated damages, and the exact amount of such liquidated damages, is not for the jury to decide, but is for the Court to determine.
The Clerk is directed to enter this order nunc pro tunc to June 29, 1987, and to send a copy to counsel of record.